Exhibit 10.2

EXCHANGE AGREEMENT

                     (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned holds contractual and investment authority (each Account, as well as
the Undersigned if it is exchanging Notes (as defined below) hereunder, a
“Holder”), enters into this Exchange Agreement (the “Agreement”) with Iconix
Brand Group, Inc., a Delaware corporation (the “Company”), on [            ],
2016, whereby the Holders will exchange (the “Exchange”) the Company’s 1.50%
Convertible Senior Subordinated Notes due 2018 (the “Notes”) for shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), and a
cash payment.

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Exchange of the Notes for Common Stock and Cash

The Undersigned hereby agrees to cause the Holders to exchange and deliver to
the Company the following principal amount of the Notes, and in exchange
therefor the Company hereby agrees to issue to the Holders the number of shares
of Common Stock set forth below and to pay in cash the following amounts for any
accrued but unpaid interest on such Notes and for additional consideration in
the Exchange pursuant to this Article I:

Principal Amount of Notes to be Exchanged: $[        ] (the “Exchanged Notes”).

Number of Shares of Common Stock to be issued in the Exchange: Consideration
Shares (the “Shares”).

DTC Participant Number for Delivery of Shares:
                                        

DTC Participant Name:                                         

Cash for Additional Exchange Consideration (the “Cash Payment”), which, for the
avoidance of doubt, excludes accrued but unpaid interest: $        

Wire Instructions

Bank Name:                     

ABA#:                     

For Credit To:                     

Account #:                     

Unless delayed as set forth below, on each Trading Day during the Sale Period,
(a) each Holder shall deliver or cause to be delivered to the Company all right,
title and interest in and to its Notes Daily Settlement Amount for such Trading
Day free and clear of any mortgage, lien, pledge, charge, security interest,
encumbrance, title retention agreement, option, equity or other adverse claim
thereto (collectively, “Liens”), together with any documents of conveyance or
transfer that the Company may deem necessary or desirable to transfer to and
confirm in the Company all right, title and interest in and to such Notes Daily
Settlement Amount free and clear of any Liens, and (b) the Company shall deliver
to each Holder the Daily Settlement Amount for such Trading Day (or, if there
are no Accounts, the Company shall deliver to the Undersigned, as the sole
Holder, the Daily Settlement Amount), as may be adjusted in the event of any
Limit Day pursuant to Section 5.1 (each, a “Closing” and each such Trading Date,
a “Closing Date”); provided, however, that the parties acknowledge that the
Company may delay any Closing or the delivery of the Shares to the Holders due
to procedures and mechanics within the system of the Depository Trust Company or
The NASDAQ Stock Market LLC or NASDAQ Global Market (the “NASDAQ”) (including
the procedures and mechanics regarding the listing of the Shares on

 

1



--------------------------------------------------------------------------------

the NASDAQ), or events beyond the Company’s control, and that such delay will
not be a default under this Agreement so long as the Company is using its
commercially reasonable efforts to effect the issuance of the Shares.

Article II: Covenants, Representations and Warranties of the Holders

The Undersigned, for itself and each Holder, hereby covenants as follows and
makes the following representations and warranties, each of which is and shall
be true and correct on the date hereof and at each of the Closings, to the
Company and Guggenheim Securities, LLC, and all such covenants, representations
and warranties shall survive the Closings.

Section 2.1 Power and Authorization. Each Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, (b) Exhibit A hereto is a true, correct and complete
list of (i) the name of each Account, (ii) the principal amount of such
Account’s Exchanged Notes and (iii) the portions of the Cash Payment to be paid
to such Account and (c) the Holder’s Short Position set forth on Exhibit B is
true and correct.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and each Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holders, enforceable against the Undersigned and each Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or any Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or any
Holder is a party or by which the Undersigned or any Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or any
Holder.

Section 2.3 Title to the Exchanged Notes. Each Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes). Each Holder has good, valid and
marketable title to its Exchanged Notes, free and clear of any Liens (other than
pledges or security interests that such Holder may have created in favor of a
prime broker under and in accordance with its prime brokerage agreement with
such broker). Each Holder has not, in whole or in part, except as described in
the preceding sentence, (a) assigned, transferred, hypothecated, pledged,
exchanged or otherwise disposed of any of its Exchanged Notes or its rights,
title or interest in and to its Exchanged Notes, or (b) given any person or
entity any transfer order, power of attorney or other authority of any nature
whatsoever with respect to its Exchanged Notes. Upon each Holder’s delivery of
its Exchanged Notes to the Company pursuant to the Exchange, such Exchanged
Notes shall be free and clear of all Liens created by such Holder.

Section 2.4 Accredited Investor or Qualified Institutional Buyer. Each Holder is
(i) an institutional “accredited investor” within the meaning of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act of 1933, as amended
(the “Securities Act”), or (ii) a “qualified institutional buyer” within the
meaning of Rule 144A promulgated under the Securities Act.

 

2



--------------------------------------------------------------------------------

Section 2.5 No Affiliate, Related Party or 5% Shareholder Status. No Holder is,
and has been during the consecutive three month period preceding the date
hereof, a director, officer or “affiliate” within the meaning of Rule 144
promulgated under the Securities Act (an “Affiliate”) of the Company. To its
knowledge, no Holder acquired any of the Exchanged Notes, directly or
indirectly, from an Affiliate of the Company. Each Holder and its Affiliates
collectively beneficially own and will beneficially own as of each of the
Closing Dates (but without giving effect to the Exchange) (i) less than 5% of
the aggregate outstanding shares of the Company’s Common Stock, and (ii) less
than 5% of the aggregate number of votes that may be cast by holders of those
outstanding securities of the Company that entitle the holders thereof to vote
generally on all matters submitted to the Company’s shareholders for a vote (the
“Voting Power”). No Holder is a subsidiary, affiliate or, to its knowledge,
otherwise closely-related to any director or officer of the Company or
beneficial owner of 5% or more of the outstanding Common Stock or Voting Power
(each such director, officer or beneficial owner, a “Related Party”). To its
knowledge, no Related Party beneficially owns 5% or more of the outstanding
voting equity, or votes entitled to be cast by the outstanding voting equity, of
any Holder.

Section 2.6 No Illegal Transactions. Neither of the Undersigned and the Holder
have, directly or indirectly, nor any person acting on behalf of or pursuant to
any understanding with them has, disclosed to a third party any information
regarding the Exchange, other than the Undersigned’s representatives who
reasonably need to have access to such information, or engaged in any
transactions in the securities of the Company (including, without limitation,
any Short Sales (as defined below) involving any of the Company’s securities)
since the time that the Undersigned was first contacted by the Company,
Guggenheim Securities, LLC or any other person regarding the Exchange, this
Agreement or an investment in the Common Stock or the Company. Each of the
Undersigned and the Holders covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with it will disclose to a third
party any information regarding the Exchange, other than the Undersigned
representatives who reasonably need to have access to such information, or
engage, directly or indirectly, in any transactions in the securities of the
Company (including Short Sales) prior to the time the transactions contemplated
by this Agreement are publicly disclosed. “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 of Regulation SHO
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
Solely for purposes of this Section 2.6, subject to the Undersigned’s and each
Holder’s compliance with their respective obligations under the U.S. federal
securities laws and the Undersigned’s and each Holder’s respective internal
policies, (a) “Undersigned” and “Holder” shall not be deemed to include any
employees, subsidiaries or affiliates of the Undersigned or the Holders that are
effectively walled off by appropriate “Chinese Wall” information barriers
approved by the Undersigned’s or the Holders’ respective legal or compliance
department (and thus have not been privy to any information concerning the
Exchange), and (b) the foregoing representations and covenants of this Section
2.6 shall not apply to any transaction by or on behalf of an Account that was
effected without the advice or participation of, or such Account’s receipt of
information regarding the Exchange provided by, the Undersigned.

Section 2.7 Adequate Information; No Reliance. Each Holder acknowledges and
agrees that (a) each Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) each Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) each Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such

 

3



--------------------------------------------------------------------------------

Exchange, (d) each Holder is not relying, and has not relied, upon any
statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Guggenheim Securities, LLC,
except for (i) the publicly available filings and submissions made by the
Company with the SEC under the Exchange Act and (ii) the representations and
warranties made by the Company in this Agreement and (e) Guggenheim Securities,
LLC is acting solely as the Company’s financial advisor in connection with the
Exchange.

Section 2.8 Tax Consequences. Each Holder understands that the tax consequences
of the transactions contemplated hereby will depend in part on its own tax
circumstances. Each Holder acknowledges that it must consult its own tax adviser
about the federal, foreign, state and local tax consequences peculiar to its
circumstances.

Section 2.9 Investment Intent; Transfer Restrictions. Each Holder is acquiring
the Shares solely for investment and not with a current view to any distribution
thereof or with any present intention of otherwise distributing in violation of
the Securities Act. Each Holder understands that the offer and sale of the
Shares has not been registered under the Securities Act and that the Shares may
not be sold or transferred by it, except in accordance with the registration
requirements of the Securities Act and any applicable state securities
regulations or an exemption from such registration requirements or regulations.

Section 2.10 Holding Period. A minimum of twelve months has elapsed since the
date of acquisition of the Notes from the Company or an affiliate of the
Company, and payment of the full purchase price, by each of the Undersigned and
the Holders or any other non-affiliate of the Company whose holding period may
be combined with that of each of the Undersigned and the Holders in accordance
with Rule 144(d) promulgated under the Securities Act.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at each of the Closings, to the Holders and Guggenheim Securities,
LLC, and all such covenants, representations and warranties shall survive the
Closings.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement, to
perform its obligations hereunder, and to consummate the Exchange contemplated
hereby.

Section 3.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement and consummation of the Exchange will
not violate, conflict with or result in a breach of or default under (i) the
Company’s charter, bylaws or other organizational documents, (ii) any agreement
or instrument to which the Company is a party or by which the Company or any of
its assets are bound, or (iii) any laws, regulations or governmental or judicial
decrees, injunctions or orders applicable to the Company.

Section 3.3 Valid Issuance of Common Stock. The Shares have been duly authorized
by the Company and, when issued and delivered pursuant to the Exchange against
delivery of the Exchanged Notes in accordance with the terms of this Agreement,
the Shares will be validly issued, fully paid and non-assessable. The
Shares settled at each Closing, will not, at such Closing, be subject to any
preemptive, participation, rights of first refusal or other similar rights.
Assuming the accuracy of each Holder’s representations and warranties hereunder,
the Shares settled at each Closing (a) will be issued in

 

4



--------------------------------------------------------------------------------

the Exchange exempt from the registration requirements of the Securities Act
pursuant to Section 4(a)(2) of the Securities Act, (b) will, at such Closing, be
free of any restrictions on resale by such Holder pursuant to Rule 144
promulgated under the Securities Act, and (c) will be issued in compliance with
all applicable state and federal laws concerning the issuance of the Shares.

Section 3.4 Listing. The Company shall use its reasonable best efforts to cause
the Shares issued in the Exchange to be approved for listing on the NASDAQ, at
the last Closing or as promptly as practicable thereafter, subject to official
notice of issuance.

Section 3.5 Disclosure. On or before the first business day following the date
of this Agreement, the Company shall issue a publicly available press release or
file with the SEC a Current Report on Form 8-K disclosing all material terms of
the Exchange (to the extent not previously publicly disclosed). For the
avoidance of doubt, such disclosure will not include the names of or other
information on the Undersigned or any other Holder that is participating in the
conversion.

Article IV: Miscellaneous

Section 4.1 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.

Section 4.2 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.3 Costs and Expenses. The Undersigned, the Holders and the Company
shall each pay their own respective costs and expenses incurred in connection
with the negotiation, preparation, execution and performance of this Agreement,
including, but not limited to, attorneys’ fees and any brokers’ fees.

Section 4.4 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the substantive laws of the State of New York,
without reference to its choice of law rules.

Section 4.4 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile or any standard form of telecommunication or
e-mail shall be deemed for all purposes as constituting good and valid execution
and delivery of this Agreement by such party.

Article V: Sale Period

Section 5.1 Price Limit and Suspension of Sales. In the event that on any
Trading Day during the Sale Period the reported trade price per share of the
Company Common Stock is below the Limit Price, the following provisions shall
apply:

 

  (a) Each Holder shall immediately cease sales of any shares of Company Common
Stock on such Trading Day.

 

5



--------------------------------------------------------------------------------

  (b) The Daily Adjustment Amount applicable to each Trading Day that is a Limit
Day shall be calculated using (i) the product of (A) the Daily Sale Amount and
(B) 1 minus the Price Limit Portion, rather than the Daily Sale Amount, and (ii)
the VWAP calculated in accordance with Section 5.1(f), rather than the VWAP.

 

  (c) The Sale Period shall be automatically increased by one Trading Day for
each Limit Day up to a maximum as specified on Exhibit B opposite the heading
Aggregate Maximum Limit Days.

 

  (d) For each Trading Day that is a Limit Day, the Daily Sale Amount for such
Trading Day equals the product of (i) the Daily Sale Amount as in effect for
such Trading Day and (ii) 1 minus the Price Limit Portion. As of the end of any
Limit Day, the Daily Sale Amount as in effect prior to such Trading Day shall be
automatically adjusted with respect to subsequent Trading Days to equal the
number obtained by dividing (i) the sum of (A) the product of (1) the Price
Limit Portion and (2) the Daily Sale Amount as in effect prior to such Trading
Day and (B) the product of (1) the Daily Sale Amount as in effect prior to such
Trading Day and (2) the number of Trading Days remaining in the Sale Period
(without taking into account the additional Trading Day added pursuant to
Section 5.1(c) with respect to such Limit Day), by (ii) the number of Trading
Days remaining in the Sale Period taking into account such Trading Day
(recalculated after giving effect to any adjustments if such Trading Day was a
Limit Day pursuant to Section 5.1(c)).

 

  (e) If the number of Limit Days equals or exceeds the Aggregate Maximum Limit
Days, then no further days shall be added to the Sale Period and the Daily Sale
Amount shall not be adjusted any further, and the Agreement shall terminate with
respect to any remaining portion of the Exchanged Notes.

 

  (f) The VWAP shall be calculated for each Limit Day during the Sale Period by
excluding the portion of such Trading Day following the first trade reported at
a price below the Limit Price.

Article VI: Definitions

In this Agreement (and in addition to capitalized terms defined elsewhere), the
following capitalized terms have the following respective meanings:

“Baseline Shares” means the number of shares of Company Common Stock specified
on Exhibit B opposite the heading “Baseline Shares”, subject to adjustment as
set forth in Section 5.1.

“Business Day” means any weekday that is not a day on which banking institutions
in New York, New York are authorized or required by law, regulation or executive
order to be closed.

“Cash Daily Settlement Amount” for each Trading Day during the Sale Period means
an amount of cash equal to (a) the Cash Payment divided by (b) the number of
Trading Days in the Sale Period; provided that (a) for each Trading Day that is
a Limit Day, the Cash Daily Settlement Amount for such Trading Day equals the
product of (i) the Cash Daily Settlement Amount as in effect for such Trading
Day and (ii) 1 minus the Price Limit Portion and (b) as of the end of any Limit
Day, the Cash Daily Settlement Amount as in effect prior to such Trading Day
shall be automatically adjusted with respect to subsequent Trading Days to equal
the number obtained by dividing (i) the remaining portion of the Cash Payment,
by (ii) the number of Trading Days remaining in the Sale Period taking into
account such Trading Day (recalculated after giving effect to any adjustments if
such Trading Day was a Limit Day pursuant to Section 5.1(c)).

 

6



--------------------------------------------------------------------------------

“Consideration Shares” is the number of shares of Company Common Stock equal to
the sum of the Stock Daily Settlement Amounts.

“Daily Adjustment Amount” for each Trading Day during the Sale Period means an
amount equal to (1) the product of (a) the Daily Sale Amount, and (b) the
difference between (i) the Reference Price and (ii) the VWAP for such Trading
Day, divided by (2) the VWAP for such Trading Day, with such difference being
expressed as a positive number if the Reference Price is greater than the VWAP
for such Trading Day and expressed as a negative number if the VWAP is greater
than the Reference Price.

“Daily Settlement Amount” for each Trading Day during the Sale Period, subject
to Section 5.1, means (1) an amount of cash equal to (x) the accrued and unpaid
interest for the Notes Daily Settlement Amount as of such Trading Day for such
Notes Daily Settlement Amount plus the Cash Daily Settlement Amount, and (2) the
number of shares of Company Common Stock equal to the Stock Daily Settlement
Amount.

“Daily Sale Amount” is the number of shares of Company Common Stock specified on
Exhibit B opposite the heading “Daily Sale Amount”, subject to adjustment as set
forth in Section 5.1.

“Daily Short Position Settlement Amount” for each Trading Day during the Sale
Period means the number of shares of Company Common Stock equal to (1) the
Holder’s Short Position, divided by, (2) the number of Trading Days in the Sale
Period; provided that (a) for each Trading Day that is a Limit Day, the Daily
Short Position Settlement Amount for such Trading Day equals the product of (i)
the Daily Short Position Settlement Amount as in effect for such Trading Day and
(ii) 1 minus the Price Limit Portion and (b) as of the end of any Limit Day, the
Daily Short Position Settlement Amount as in effect prior to such Trading Day
shall be automatically adjusted with respect to subsequent Trading Days to equal
the number obtained by dividing (i) the remaining number of shares with respect
to the Holder’s Short Position, by (ii) the number of Trading Days remaining in
the Sale Period taking into account such Trading Day (recalculated after giving
effect to any adjustments if such Trading Day was a Limit Day pursuant to
Section 5.1(c)).

“Holder’s Short Position” means the number of shares of Company Common Stock
specified on Exhibit B opposite the heading Holder’s Short Position.

“Limit Day” means any Trading Day during the Sale Period on which each Holder is
required to cease trading of the Company Common Stock pursuant to Section
5.1(a).

“Limit Price” means $[        ].

“Market Disruption Event” means the following events:

(a) any suspension of, or limitation imposed on, trading of the Company Common
Stock by the NASDAQ during any period or periods aggregating one half-hour or
longer during the regular trading session on the relevant day and whether by
reason of movements in price exceeding limits permitted by the NASDAQ as to
securities generally, or otherwise relating to the Company Common Stock or
options contracts relating to the Company Common Stock on the NASDAQ; or

(b) any event that disrupts or impairs (as determined by the Company in its
reasonable discretion) the ability of market participants during any period or
periods aggregating one half-hour or longer during the regular trading session
on the relevant day in general to effect transactions in, or obtain market
values for, the Company Common Stock on the NASDAQ or to effect transactions in,
or obtain market values for, options contracts relating to the Company Common
Stock on the NASDAQ.

 

7



--------------------------------------------------------------------------------

“Notes Daily Settlement Amount” for each Trading Day during the Sale Period,
means a principal amount of Notes equal to the principal amount of the Exchanged
Notes divided by the number of Trading Days in the Sale Period; provided that
(a) for each Trading Day that is a Limit Day, the Notes Daily Settlement Amount
for such Trading Day equals the product of (i) the Notes Daily Settlement Amount
as in effect for such Trading Day and (ii) 1 minus the Price Limit Portion and
(b) as of the end of any Limit Day, the Notes Daily Settlement Amount as in
effect prior to such Trading Day shall be automatically adjusted with respect to
subsequent Trading Days to equal the number obtained by dividing (i) the
remaining portion of the Exchanged Notes, by (ii) the number of Trading Days
remaining in the Sale Period taking into account such Trading Day (recalculated
after giving effect to any adjustments if such Trading Day was a Limit Day
pursuant to Section 5.1(c)), in each case, fractions will be rounded down to the
nearest $1,000 principal amount.

“Price Limit Portion” means, for any Trading Day that is a Limit Day, the
portion of the regular trading hours on such Trading Day (measured by time and
expressed as a percentage) during which the Holders are not permitted to conduct
sales of Company Common Stock, which, for such purposes, shall assume 6.5
trading hours between 9:30 a.m. New York time and 4:00 p.m. New York time for
any Trading Day.

“Reference Price” is the price per share of Company Common Stock specified on
Exhibit B opposite the heading Reference Price.

“Sale Period” means the number of Trading Days specified on Exhibit B opposite
the heading Sale Period, subject to adjustment as set forth in Section 5.1. The
Sale Period shall commence on the Trading Day which is the date set forth in the
preamble to this Agreement, unless such date is not a Business Day, in which
case the Sale Period will commence on the next Trading Day.

“Stock Daily Settlement Amount” for each Trading Day during the Sale Period
means the number of shares of Company Common Stock equal to (1) the sum of the
Daily Sale Amount and the Daily Adjustment Amount applicable to such Trading
Day, plus, (2) the Short Position Daily Settlement Amount.

“Trading Day” means a Business Day on which the NASDAQ is scheduled to be open
for business and on which there has not occurred a Market Disruption Event.

“VWAP” per share of Company Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “ICON US <Equity> AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of regular trading on such Trading Day until the close of regular trading on
such Trading Day (or if such volume-weighted average price is unavailable, the
market price of one share of Common Stock on such Trading Day determined, using
a volume-weighted average method, by a nationally recognized investment banking
firm (unaffiliated with the Company) retained for such purpose by the Company).

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:     “COMPANY”:

 

    ICONIX BRAND GROUP, INC. (in its capacities described in the first paragraph
hereof)       By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

Signature Page to Exchange Agreement

1.50 % Convertible Senior Subordinated Notes due 2018 for Common Stock and Cash

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Name of Beneficial Owner

   Principal Amount of
Exchanged Notes    Number of Shares of
Common Stock    Portion of Cash
Payment                                                                        
                 

 

10



--------------------------------------------------------------------------------

Exhibit B

Components to Calculation of Consideration Shares

 

Aggregate Maximum Limit Days:    [            ] Trading Days Baseline Shares:   
[                ] shares of Company Common Stock Holder’s Short Position   
[                ] shares of Company Common Stock Reference Price:   
$[        ] Sale Period:    [            ] Trading Days Daily Sale Amount:   
[        ]

 

11